DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 10/1/2019, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/21/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of co-pending Application No. 16/589,931. Although the claims at issue are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.
Instant Application #: 16/589,937
Co-pending Application #: 16/589,931
1. A method of making fuzzy search queries,  the method comprising: receiving one or more characters of a search query; generating one or more search indicator values, each search indicator value based on a salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query inputted into a minhash function with a distinct salt value input; causing the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used to generate the at least one of the one or more search indicator values; and receiving one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
1. A method of answering fuzzy search queries, the method comprising: receiving one or more search indicator values based on one or more characters of a search query, wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into a minhash function with a salt value input; comparing the one or more search indicator values with one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value; and based on the comparison of the one or more search indicator values with the one or more sets of database indicator values, causing the transmission of at least one of the one or more database values.
10. An apparatus for processing fuzzy search queries, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: receive one or more characters of a search query; generate one or more search indicator values, each search indicator value based on a salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query inputted into a minhash function with one of a distinct salt value input; cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
8. An apparatus for answering fuzzy search queries, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: receive one or more search indicator values based on one or more characters of a search query, wherein each search indicator value comprises a digest of the one or more characters of a search query inputted into a minhash function with a salt value input; compare the one or more search indicator values with one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value; and based on the comparison of the one or more search indicator values with the one or more sets of database indicator values, cause the transmission of at least one of the one or more database values.

19. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive one or more characters of a search query; generate one or more search indicator values, each search indicator value based on a salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query inputted into a minhash function with a distinct salt value input; cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values.
15. A system for answering fuzzy search queries, the system comprising one or more servers, each server comprising at least one processor and at least one non- transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the server to: receive a search indicator value based on one or more characters of a search query, wherein the search indicator value comprises a digest of the one or more characters of a search query inputted into a minhash function with a salt value input; compare the search indicator value with a set of database indicator values, wherein the database indicator value in the set of database indicator values corresponds to a database value; and based on the comparison of the search indicator value with the set of database indicator values, cause the transmission of at least one of the one or more database values.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 – 26 recites the process of search a database and receiving one or more database values from the one or more index servers. The claims does not provide details of what the system should do with the retrieving data. Appropriate correction is required. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 26 are rejected under 35 U.S.C. 102(b) as being anticipated by He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers), or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lee et al (US 2016/0379009 A1).
As per claim 1, He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
A method of making fuzzy search queries (Abstract; “efficient search using fuzzy keywords”).
the method comprising: receiving one or more characters of a search query (section 3.3 pg.8 #8; “cloud server S receives the search request from the authorized user”). 
generating one or more search indicator values, each search indicator value based on a salt value input (Section 3.4.2, pg.9; “user needs to retrieve keyword w = encrypt. Due maybe to the carelessness of the user, the keyword that is actually entered is w’ = encript, i.e., y is misspelled as i”).
wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query inputted into a minhash function with a distinct salt value input (Section 3.3, pg.8 #7; “user enters s’, t and keywords w10 , w20 ,. . . , ww’ to be retrieved, randomly selects t” 2 Z_p and calculates Y = (gr)t”. For each keyword wi to be searched, the user calculates the fingerprint value of the keyword wi by using the keyword fingerprint generation algorithm MinHash (s’, wi)” and pg.9 Section 3.2; “fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).
causing the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used to generate the at least one of the one or more search indicator values (Section 3.3, pg.8, #8; “server S receives the search request from the authorized user, ….calculates the Jaccard distance of the fingerprint Si in the trapdoor T and index Iwi and sends I” to servers S1, S2, . . . , SN. Then, server Sj (j = 1, 2, . . . , N) calculates m = A(ui)\A(fx) according to Jaccard similarity to query file access table of fx and ui in user table. If m _ Xi, fx will be added to the result, otherwise ui has no access. Sj would continue searching for files with high similarity”). 
and receiving one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values (Section 3.3, pg.8, #8; “continue searching for files with high similarity and, when the process completes, send the accessed files to the cloud server S. All the other n-1 servers repeat the same work in parallel. Server S will send the top-t (1 _ t _ k) files to the authorized user”).  
	The Examiner believes He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) fully anticipates each and every feature of claim 1. In the alternative, it would have been obvious to one of ordinary skill in the art at the time invention was made to incorporate Lee et al (US 2016/0379009 A1) into He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) to include wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of a search query (para.[0053]; “cleartext query may be analyzed and parsed to extract cleartext query terms and/or metadata …. cleartext query terms and metadata may be combined and/or organized into a digest file, such as a cleartext query digest file” and para.[0054]; “PTK may be applied to the cleartext query document to generate an opaque query digest”). The modification would be obvious because one of ordinary skill in the art would be motivated to perform a fuzzy search on the outsourced encrypted database for enabling the user to search encrypted database without compromising the security of the data.

As per claim 2, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising generating one or more confidence levels of the one or more characters of the search query corresponding to the one or more database values received from the one or more index servers (introduction, pg.1 “each index contains the keyword threshold information of a document” and Section 2 Related Work, pg.3; “Through a series of Hash operations, some invalid query thresholds can be excluded, thus avoiding invalid thresholds from complicated encrypted queries”).  

As per claim 3, the rejection of claim 2 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising providing one or more database values to a user as candidates to represent the search query with the one or more database values that are provided being based on the confidence levels that have been created (Section 2 Related Work, pg.3; “Through a series of Hash operations, some invalid query thresholds can be excluded, thus avoiding invalid thresholds from complicated encrypted queries”).  

As per claim 4, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising causing the transmission of a request for one or more salt value inputs from one or more index servers (Section 2 Related Work, pg.3; query the encrypted database stored in the server” and Section 3.2, pg.6; “server S is dedicated to store the index”).  

As per claim 5, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising providing a database value based on the one or more confidence levels generated (Section 3.2, pg.7; “set of encrypted files are divided into N portions according to certain rules and stored on the servers S1, S2, . . . , SN, respectively”).  

As per claim 6, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each of the one or more index servers includes the digest of one or more database values inputted into a minhash function with a distinct salt value input (Section 3.2, pg.7; “a set of keywords W = {w1, w2, . . . , wp} are extracted from the set of files before they are uploaded. In addition, fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).  

As per claim 7, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising causing the transmission of at least one of the one or more characters of the search query or a number of desired results (Section 3.3, pg.8, #8; “All the other n-1 servers repeat the same work in parallel. Server S will send the top-t (1 _ t _ k) files to the authorized user”).  

As per claim 8, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein the digest of the one or more characters is based on the minhash function being performed on one or more character windows of the one or more characters of the search query (Section 3.2, pg.7; “a set of keywords W = {w1, w2, . . . , wp} are extracted from the set of files before they are uploaded. In addition, fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).  

As per claim 9, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each minhash function includes a distinct combination of one or more salt values to compare to a character window of the one or more characters of the search query, and wherein the one or more salt values are pseudo- random values not related to the one or more characters of the search query (Section 3.3, pg.8, #8; “server S receives the search request from the authorized user, ….calculates the Jaccard distance of the fingerprint Si in the trapdoor T and index Iwi and sends I” to servers S1, S2, . . . , SN. Then, server Sj (j = 1, 2, . . . , N) calculates m = A(ui)\A(fx) according to Jaccard similarity to query file access table of fx and ui in user table. If m _ Xi, fx will be added to the result, otherwise ui has no access. Sj would continue searching for files with high similarity”). 

Claims 10 - 18 are apparatus claim corresponding to methods claims 1 – 9 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 9 respectively above.

Claims 19 - 26 are system claim corresponding to methods claims 1 – 8 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 8 respectively above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Method and System for Fuzzy Keyword Search over Encrypted Data,
US 2020/0125563 A1   authors: Fan et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/19/2021